Title: To George Washington from James Caldwell, 30 January 1780
From: Caldwell, James
To: Washington, George


          
            Sir,
            Springfield [N.J.] Jany 30. 1780.
          
          I inclose your excellency a letter from General Stirlings B.M. in answer to one I wrote to them respecting the plunder. I believe what he says is true, and that he has very sufficient reason for severe retalliation. If we did right in burning Boats, which were private property, and some of them the property of good friends, because occasionally taken into the services of the enemy, I do not see why they may not take a Horse, or a Waggon, or burn a House, because the same use hath been made of them on our side. Burning a Church seems indeed quite out of the line of military operations. I did think of mentioning in my next to him that unmilitary piece of savageness—But if your excellency could think it consistent, I had much rather you would call upon him to declare the avowal or disavowal of that conduct.
          Your excellencys directions to General Green for removing Forage did not litterally include the Grain purchassed to be ground for the men—But as the reason for the one is the same as for the other I have engaged Teams to remove part of it tomorrow & shall wait orders for the rest. I have writen to Colo. Dunham on this head. With sincerest esteem and all due respect, Your excellencys most obedt and very hume Sert
          
            James Caldwell
          
        